EXHIBIT 99.1 Date:January 30, 2012 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities NYSE Subject: TRANSCANADA CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 28/02/2012 Record Date for Voting (if applicable) : 28/02/2012 Beneficial Ownership Determination Date : 28/02/2012 Meeting Date : 27/04/2012 Meeting Location (if available) : CALGARY AB Voting Security Details: Description CUSIP Number ISIN COMMON
